Case: 12-50162     Document: 00511980610         Page: 1     Date Filed: 09/10/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 10, 2012
                                     No. 12-50162
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

LAMONT E. KEITH,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:98-CR-81-1


Before JOLLY, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
        Lamont E. Keith, federal prisoner # 86855-080, was convicted by a jury in
1999 of possession of cocaine base (crack) with intent to distribute and was
sentenced to the statutory minimum of 20 years in prison. Keith now seeks
leave to proceed in forma pauperis (IFP) on appeal to challenge the denial of his
motion for a reduction of sentence pursuant to 18 U.S.C. § 3582(c). By so
moving, Keith challenges the district court’s certification that his appeal was not



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-50162   Document: 00511980610     Page: 2    Date Filed: 09/10/2012

                                 No. 12-50162

taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th Cir.
1997).
      Keith contends that the provisions of the Fair Sentencing Act (FSA), which
amended the amounts of crack needed to trigger statutory minimum sentences,
should apply to him, and that the limitations set forth in U.S.S.G. § 1B1.10 on
a district court’s ability to grant a reduction effectively render the Sentencing
Guidelines mandatory.      Keith’s arguments fail.   The district court lacked
authority to reduce his sentence below the statutory minimum sentence of 20
years. See United States v. Carter, 595 F.3d 575, 578-81 (5th Cir. 2010). His
argument that he is entitled to a reduction in light of the FSA is without merit.
Cf. Dorsey v. United States, 132 S. Ct. 2321, 2335-36 (2012) (“[I]n federal
sentencing the ordinary practice is to apply new penalties to defendants not yet
sentenced.”). Keith’s challenge to the limitations set forth in U.S.S.G. § 1B1.10
in light of United States v. Booker, 543 U.S. 220 (2005), is also meritless. See
Dillon v. United States, 130 S. Ct. 2683, 2693 (2010).
      Keith has failed to demonstrate a nonfrivolous issue for appeal.
Accordingly, his motion for leave to proceed IFP is denied, and the appeal is
dismissed as frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th Cir.
1997); 5TH CIR. R. 42.2.
      IFP MOTION DENIED; APPEAL DISMISSED.




                                       2